Exhibit 10.105

 

   LOGO [g76835exa_pg2.jpg]   

Deltek

13880 Dulles Corner Lane

Herndon, VA 20171-4600

     

703.734.8606

800.456.2009

703.734.0346 FAX

August 10, 2009

Mr. James Dellamore

12004 Berry Farm Court

Oak Hill, VA 20171

Dear Jim:

I am pleased to offer you the position of Executive Vice President, Global
Services of Deltek, Inc. (the “Company”). I am very excited about the Company’s
future and equally excited at the prospect of your joining our team. The
following are the terms and conditions of your offer.

Start Date: We have agreed that you will start working for the Company on
September 2, 2009.

Reporting Responsibilities: As Executive Vice President, Global Services, you
will report to me, although, as with all of the Company’s officers, you may also
be called on from time to time to give reports to the board of directors of the
Company (the “Board”) directly.

Base Salary and Annual Bonus: Your annual base salary will be $300,000, payable
in accordance with the Company’s standard payroll policy, and will be reviewed
periodically. You will have an annual bonus target of $175,000. Bonuses will be
paid quarterly, based on a combination of your satisfaction of actual
performance against agreed targets and the Company’s actual performance against
targets, and your actual bonuses may be more than or less than your bonus
target. All payments to you by the Company will be subject to any required
withholding of taxes.

In addition, and as discussed, your quarterly bonus for the first two quarters
after your start date will be paid at of 100% of your quarterly bonus target.

Other Benefits: You will be provided with the Company’s standard benefits
package, which currently includes medical coverage, 401(k) plan participation
and three weeks of paid vacation. You will be reimbursed pursuant to the
Company’s expense reimbursement policy for the covered business expenses that
you incur in connection with your service to the Company.

Insurance & Indemnification: From and after your start date and for so long as
the Company maintains any directors and officers liability insurance policy, you
will be provided in respect of your service to the Company with the same
coverage under such policy as is provided to other directors or officers of the
Company in respect of their service to the Company. In addition, from and after
your start date, the Company will indemnify you to the maximum extent permitted
under applicable law and/or the Company’s charter or by-laws to the extent that
such indemnification is provided to other directors or officers of the Company.
Such coverage and indemnification will be provided, to the extent that you are
entitled thereto, without regard to your termination of employment.

Restricted Stock: On or as soon as practicable after your start date and upon
approval of the Board, the Company will award to you 60,000 shares of restricted
common stock, par value $0.001 per



--------------------------------------------------------------------------------

LOGO [g76835exa_pg2.jpg]

 

share, of the Company (and including any securities into which such shares are
changed or for which such shares are exchanged) (the “Common Stock”). These
shares will vest in 25% increments annually over four years from your start
date, will be granted pursuant to the Company’s 2007 Stock Option Plan and will
be evidenced by a Restricted Stock Agreement in a form customarily used by the
Company for its executive officers, a copy of which has been provided to you.

At-Will Employment; Severance: You will have no set term of employment, and your
employment will be at will.

If your employment is terminated before a Change in Control either by the
Company without Cause or by you for Good Reason, then the Company shall continue
to pay you your then current base salary as of the date of termination for six
months thereafter. In addition, upon any termination that entitles you to the
foregoing severance benefits, the Company will also continue your coverage under
the Company’s medical benefit plan for twelve months at the active-employee
premium rate.

If your employment is terminated on the date of or within 18 months following a
Change in Control either by the Company or its successors without Cause or by
you for Good Reason, then the Company shall: (1) continue to pay you your then
current base salary as of the termination date for 18 months thereafter, (2) pay
you 150% of your then current target annual bonus (based on your target annual
bonus in effect in the period in which you are terminated), and (3) continue
your medical coverage under the Company’s medical benefit plan for 18 months at
the active-employee premium rate.

The continuation of base salary will be paid in substantially equal installments
over the 18-month severance period in accordance with the Company’s standard
payroll practices with respect to active employees, but not less frequently than
monthly. The payment of your bonus will be made in a lump sum at such time as
bonuses are generally paid to employees during the period in which you are
terminated. Notwithstanding the preceding two sentences, if Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), would cause the
imposition of an excise tax on the salary continuation severance payment or
bonus award severance payment if paid as aforesaid, then payment of the salary
continuation severance payment and bonus award severance payment shall be
ordered so as to avoid the imposition of the excise tax, as follows: (i) as much
of the bonus award severance payment as may be paid without the imposition of
the excise tax shall be paid as aforesaid, and any remaining portion of the
bonus award severance payment shall be paid upon the day following the six-month
anniversary of the termination date; and (ii) if any installments of the salary
continuation payment may be paid (in whole or in part) as aforesaid without the
imposition of the excise tax, then such installments shall be paid as aforesaid,
and the remaining installments shall commence upon the day following the
six-month anniversary of the termination date, and the first installment paid
upon the day following the six-month anniversary of the termination date shall
include all portions of the salary continuation severance payment that would
have been paid but for the application of Section 409A to the salary
continuation severance payment. The Company’s obligations to make any payments
and (if applicable) continue the medical coverage as set forth above is
conditioned upon: (x) your execution and delivery of, and your continued
compliance with the obligations under, the Employee Confidential and Proprietary
Information and Assignment of Inventions Agreement, the form of which is
attached as Annex B, and (y) your execution, delivery and non-revocation of a
valid and enforceable general release of claims substantially in the form
attached as Annex C.



--------------------------------------------------------------------------------

LOGO [g76835exa_pg2.jpg]

 

For purposes of this letter, “Cause” and “Good Reason” will have the meanings
set forth on Annex A hereto.

Effect of Section 280G: Notwithstanding any provision in this letter or any
other plan, program or arrangement of the Company to the contrary, payments to
be made to you in the event of a change in ownership or effective control of the
Company or a substantial portion of its assets (within the meaning of
Section 280G(b)(2) of the Code and the regulations promulgated thereunder) shall
be reduced, but only if and to the extent that a reduction in the payments to
you would result in your retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the excise tax
payable under Section 4999 of the Code) than if you received the entire amount
of such payments without reduction. If the payments are to be reduced as
aforesaid, then, unless you give prior written notice to the Company specifying
a different order by which to effectuate the foregoing, the Company shall reduce
or eliminate such payments (x) by first reducing or eliminating the portion of
such payments which is not payable in cash (other than that portion of such
payments subject to clause (z) hereof), (y) then by reducing or eliminating cash
payments (other than that portion of such payments subject to clause (z) hereof)
and (z) then by reducing or eliminating the portion of such payments (whether
payable in cash or not payable in cash) to which Treasury Regulation
Section 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the date of the Change in Control. Any notice given by you
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing your rights and entitlements
to any benefits or compensation.”

Employee Covenants: As a condition of your employment, not later than your start
date, you will execute and deliver the Company’s form of Employee Confidential
and Proprietary Information and Assignment of Inventions Agreement, which is
attached hereto as Annex B.

[remainder of page left intentionally blank]



--------------------------------------------------------------------------------

LOGO [g76835exa_pg2.jpg]

 

If the foregoing terms and conditions are consistent with your understanding,
please sign this letter below and return a copy to me. Jim, I am confident that
you will be a valuable addition to our team, and I look forward to working with
you.

 

        Very truly yours,         DELTEK, INC.        

/s/ Kevin Parker

        Kevin Parker         President and Chief Executive Officer ACCEPTED AND
AGREED:        

/s/ James Dellamore                                        
              8/20/09

      James Dellamore   Date      



--------------------------------------------------------------------------------

Annex A

Definitions

“Cause” shall mean (A) a conviction of you for the commission of a felony, (B) a
commission by you of one or more acts involving misconduct that could be
injurious to the Company, fraud or gross misconduct, (C) a violation by you of
the Confidential and Proprietary Information, Assignment of Inventions and
Noncompetition Agreement or (D) your breach of any material terms of your
employment and such breach, if capable of being fully cured, is not fully cured
within 10 days after written notice by the Company to you identifying such
breach.

A “Change in Control” will have occurred if (A) any third party not affiliated
with New Mountain Partners II, L.P., New Mountain Affiliated Investors II, L.P.
or Allegheny New Mountain Partners, L.P. or any of their affiliates
(collectively, “New Mountain”), but excluding the deLaski Shareholders (as
defined in the Shareholders’ Agreement, dated as of April 22, 2005, to which
(among others) the Company and New Mountain are parties), owns, directly or
indirectly, more voting capital stock of the Company than New Mountain owns or
(B) a third party not so affiliated has or obtains the right to elect a majority
of the Board.

“Good Reason” shall mean (A) (x) a material reduction, without your written
consent, of the nature and scope of the authorities, powers, functions or duties
assigned to you, which reduction will be assumed if you no longer serve as sole
chief financial officer or if the Company ceases to be a publicly registered
company or (y) any reduction, without your prior written consent, of your
compensation (including, without limitation, your annual base salary or target
annual bonus opportunity), (B) the Company’s requiring you, without your prior
written consent, to change the office location at which you are based which
results in your having a commute to such location from your residence in excess
of 75 miles or in excess of 120% (in miles) of your commute immediately prior to
the date of such change of location, whichever is greater, or (C) the Company’s
breach of any material terms of your employment or this letter, and, in the case
of clause (A) or (C), such reduction or breach is not cured within 30 days after
written notice by you to the Company identifying such reduction or breach. In
order to constitute termination for Good Reason, you must terminate your
employment within 60 days after the basis for such termination becomes known to
you (or, in the case of clause (A) or (C), within 30 days after the Company has
failed to cure such reduction or breach).



--------------------------------------------------------------------------------

Annex B

CONFIDENTIAL AND PROPRIETARY INFORMATION,

ASSIGNMENT OF INVENTIONS AND NON-COMPETITION AGREEMENT

This Confidential and Proprietary Information, Assignment of Inventions and
Non-Competition Agreement (“Agreement”), dated as of                     , is
made and entered into by and between James Dellamore (the “Employee”) and
Deltek, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company desires to employ the Employee, and the Employee desires to
be employed by the Company; and

WHEREAS, in connection with the Employee’s employment with the Company, the
Employee shall receive, have access to, and contribute to various confidential
information and materials, which constitute valuable proprietary information of
the Company;

NOW, THEREFORE, in consideration of the premises and covenants set forth in this
Agreement, the continued employment by the Company of the Employee, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Employee, the parties to this Agreement agree as follows:

Section 1. Employee Covenants. The Employee agrees that (i) the Employee shall
not at any time disclose or furnish to any other Person or use for his or her
own or any other Person’s account any Confidential or Proprietary Information
(other than in the course of his or her employment with the Company) except as
otherwise provided in this Agreement; (ii) the Employee will not (and has not),
during employment with the Company, use or disclose any proprietary information
or trade secrets of Employee’s former or concurrent employers or companies, if
any (iii) the Employee will not bring onto the premises of the Company any
unpublished documents or any property belonging to Employee’s former or
concurrent employers or companies, if any, unless consented to in writing by
such employers or companies; (iv) the Employee’s performance of all the terms of
this Agreement and as an employee of the Company does not and, to the best of
Employee’s present knowledge and belief, will not breach any agreement or duty
to keep in confidence proprietary information acquired by Employee in confidence
or in trust prior to employment by the Company; (v)the Employee has not entered
into, and will not enter into, any agreement either written or oral in conflict
with this Agreement; (vi) the Employee at the present time is not restricted
from being employed by the Company or entering into this Agreement; (vii) the
Employee shall not, at any time during his or her employment with the Company
and thereafter during the Restriction Period, directly or indirectly solicit for
employment, including recommending to any subsequent employer the solicitation
for employment of, any employee of the Company or any of its affiliates; and
(viii) the Employee shall not, at any time during his or her employment with the
Company and thereafter during the Restriction Period, engage in any Competitive
Activity.

For purposes of this Agreement:

“Company’s Market Area” shall mean (i) the United States (including each state
and the District of Columbia), and (ii) each country or territory other than the
United States that accounted for at least two and one-half percent (2-1/2%) of
the software license revenue by the Company and its subsidiaries during the four
(4) fiscal quarters immediately prior to the date of the Employee’s termination
of employment as reported on the Company’s financial statements.



--------------------------------------------------------------------------------

“Company Product” shall mean any project-based business management and/or sales
management software and/or other product that, as of the date of the Employee’s
termination of employment, the Company or any of its affiliates is developing,
implementing, marketing and/or selling.

“Competing Business” shall mean the business of (i) developing, implementing,
marketing and/or selling any Company Products or Competing Products or
(ii) developing, providing, performing, marketing or selling any Competing
Services.

“Competing Product” shall mean any product that competes with any Company
Product.

“Competing Service” shall mean implementation, consulting, support, maintenance,
development and/or training services relating to, or in connection with, the use
of any Company Products or Competing Products.

“Competitive Activity” shall mean, directly or indirectly, (i) owning, managing,
operating, joining, controlling, being employed by, or participating in the
ownership, management, operation or control of, or being connected in any manner
with, including, without limitation, holding any position as a shareholder,
director, officer, consultant, independent contractor, employee or partner of,
spokesman for, or investor in, any Competitor, or (ii) acting as a Competitor in
an individual capacity; provided, that in no event (x) shall ownership by the
Employee of five percent (5%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be considered Competitive Activity, so long
as the Employee does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a shareholder thereof, (y) shall
being employed by a Competitor, standing alone, be considered Competitive
Activity, so long as (A) the Competitor has more than one discrete and readily
distinguishable part of its business, (B) the Employee’s duties are not at or
involving the part of the Competitor’s business that constitutes a Competing
Business, including, without limitation, serving in a capacity where any Person
involved in the part of the Competitor’s business that constitutes a Competing
Business reports to the Employee and (C) the Employee notifies the Company of
such employment prior to commencement of his or her employment with such
Competitor, or (z) shall being employed by a licensee of any Company Product and
providing Competing Services to such licensee, standing alone, be considered
Competitive Activity.

“Competitor” shall mean any Person that is engaged in (or intends or proposes to
engage in, or has been organized for the purpose of engaging in) a Competing
Business in the Company’s Market Area.

“Confidential or Proprietary Information” shall mean any non-public information
about the Company or any of its affiliates which was acquired by the Employee
during his or her employment with the Company or any of its affiliates,
including, but not limited to, proprietary information relating to the Company’s
business or the business of its subsidiaries, parent company, affiliates,
successors or assigns (collectively, “Affiliated Entities”). Such information
shall include, but is not limited to, customer, employee, supplier, and
distributor lists, contacts, addresses, information about employees and employee
relations, training manuals and procedures, recruitment methods and procedures,
business plans and projections, employment contracts, employee handbooks,
information about customers and suppliers, price lists, costs and expenses,
documents, budgets, proposals, financial information, inventions, patterns,
processes, formulas, data bases, know how, developments, experiments,
improvements, computer programs, manufacturing, recruitment and distribution
techniques, specifications, tapes, and compilations of information, all of which
(i) are owned by the Company or its Affiliated Entities, other parties with
which the Company or its Affiliated Entities do business (“Third Parties”) or
customers of the Company or its Affiliated Entities, (ii) are used in the
operation of the Company’s, Affiliated Entities’, Third Parties’ and/or a
customer’s business and (iii) have or are reasonably



--------------------------------------------------------------------------------

likely to have value to the Company or any of its Affiliated Entities or to a
Competitor. Confidential or Proprietary Information excludes information that is
or becomes generally available to the public other than as a result of a breach
of this Agreement by the Employee.

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Restriction Period” shall mean the period commencing on the date of the
Employee’s termination of employment and ending on the twelve (12) month
anniversary of such termination.

Section 2. Retaining and Assigning Inventions and Original Works.

2.1 Inventions and Original Works Retained by Employee. Attached as Exhibit A is
a list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by Employee prior to Employee’s
employment with the Company, which belong to Employee, which relate to the
Company’s proposed business and products, and which are not assigned to the
Company; or, if no such list is attached, Employee represents that there are no
such inventions or original works of authorship.

2.2 Inventions and Original Works Assigned to the Company. Employee agrees that
Employee will promptly make full written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and will assign to the
Company all his or her right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secrets which Employee has solely or jointly conceived or developed or reduced
to practice, or caused to be conceived or developed or reduced to practice,
during the period of time Employee has been in the employ of the Company or
which Employee may solely or jointly conceive or develop or reduce to practice,
during the period of time Employee shall be in the employ of the Company.

Employee acknowledges that all original works of authorship which have been and
will be made by Employee (solely or jointly with others) within the scope of
employee’s employment and which are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act (17 USCA
Section 101).

2.3 Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all inventions and original works of authorship made
by Employee (solely or jointly with others) during the term of his or her
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be made available to and shall remain the sole property of the Company at
all times.

2.4 Obtaining Letters Patent and Copyright Registrations. Employee agrees that
Employee’s obligation to assist the Company to obtain United States or foreign
letters patent and copyright registrations covering inventions and original
works of authorship assigned under this Agreement to the Company shall continue
beyond the termination of employment, but the Company shall compensate Employee
at a reasonable rate for time actually spent by Employee at the Company’s
request on such assistance. If the Company is unable because of Employee’s
mental or physical incapacity or for any other reason to secure Employee’s
signature to apply for or to pursue any application for any United States or
foreign letters patent or copyright registrations covering inventions or
original works of authorship assigned to the Company as described above, then
Employee hereby irrevocably designates and appoints the Company and its duly



--------------------------------------------------------------------------------

authorized officers and agents as Employee’s agent and attorney in fact, to act
for and in Employee’s behalf and stead, to execute and further the prosecution
and issuance of letters patent or copyright registrations with the same legal
force and effect as if executed by Employee. Employee hereby waives and
quitclaims to the Company any and all claims, of any nature whatsoever, which
Employee now or hereafter may have for infringement of any patents or copyright
resulting from any such application for letters patent or copyright registration
assigned under this Agreement to the Company.

Section 3. Remedies. The Employee agrees that any material breach of the terms
of this Agreement would result in irreparable injury and damage to the Company
for which the Company would have no adequate remedy at law. The Employee
therefore also agrees that in the event of said breach or any threat of breach,
the Company shall be entitled to an immediate injunction and restraining order
to prevent such breach and/or threatened breach and/or continued breach by the
Employee and/or any and all Persons acting for and/or with the Employee, without
having to prove damages, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this Section 3 shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach of this Agreement, including, without limitation, the recovery
of damages from the Employee. The Employee and the Company further agree that
the provisions of the covenants contained in this Agreement are reasonable and
necessary to protect the businesses of the Company and its affiliates because of
the Employee’s access to Confidential Information and his or her material
participation in the operation of such businesses.

Section 4. Miscellaneous.

4.1. Amendments and Waivers. This Agreement and any of its provisions may be
amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by a written agreement signed by the parties to this Agreement; provided,
that the observance of any provision of this Agreement may be waived in writing
by the party that will lose the benefit of such provision as a result of such
waiver. The waiver by any party to this Agreement of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach, except
as otherwise explicitly provided in such waiver. Except as otherwise expressly
provided in this Agreement, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy under this Agreement, or
otherwise available in respect of this Agreement at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

4.2. Assignment; No Third-Party Beneficiaries. This Agreement, and the
Employee’s rights and obligations under it, may not be assigned by the Employee,
and any purported assignment by the Employee in violation of this Agreement
shall be null and void. Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement.

4.3. Notices. Unless otherwise provided in this Agreement, all notices,
requests, demands, claims and other communications provided for under the terms
of this Agreement shall be in writing. Any notice, request, demand, claim or
other communication under this Agreement shall be sent by (i) personal delivery
(including receipted courier service) or overnight delivery service,
(ii) facsimile , with confirmation of receipt, to any facsimile number the
Employee provides to the Company for purposes of receipt of notice,
(iii) commercial overnight delivery service courier or (iv) registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below:

 

  (a) If to the Employee, to the most recent home address that the Company
maintains in its records for the Employee; and



--------------------------------------------------------------------------------

  (b) If to the Company, to:

Deltek, Inc.

13880 Dulles Corner Lane

Herndon, VA 20171

Attention: General Counsel

Facsimile: (703) 880-0260

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
under this Agreement are to be delivered by giving the other parties notice in
the manner then set forth.

4.4. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the parties to this Agreement shall be
governed by, the laws of the Commonwealth of Virginia, without giving effect to
its conflicts of laws principles.

4.5. Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. In addition, if a court or arbitrator determines that any
provision or portion of any provision of this Agreement is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties to
this Agreement agree that such provision should be interpreted and enforced to
the maximum extent which such court or arbitrator deems reasonable or valid.

4.6. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties, and supersedes all prior representations, agreements and
understandings (including any prior course of dealings), both written and oral,
between the parties with respect to the subject matter of this Agreement. The
terms of this Agreement shall prevail and govern in the event of any conflict in
terms between this Agreement and any Company agreement or Company policy
applicable to the Employee.

4.7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

4.8. No Right to Continued Employment. This Agreement shall not confer upon the
Employee any right with respect to continuance of employment by the Company or
any Affiliated Entity, nor shall it interfere in any way with the right of the
Company or any Affiliated Entity to terminate the Employee’s employment at any
time. Specifically, nothing in this Agreement changes Employee’s status as an
express “at-will” employee. Employee agrees that unless specifically provided in
another writing signed by the Employee and the President of the Company,
Employee’s employment by the Company is not for a definite period of time.
Rather, Employee’s employment relationship with the Company is one of employment
“at will” and may be terminated by either Employee or the Company at any time,
with or without cause or prior notice. In addition, the Company has the right to
change Employee’s compensation, duties, assignments, responsibilities, location
of position and any other terms and conditions of his or her employment at any
time, with or without cause or notice.



--------------------------------------------------------------------------------

4.9 Change in Residence. Employee understands and agrees that upon a change of
Employee’s state of legal residence, Employee shall, if so requested by the
Company, promptly execute and deliver the Company’s standard Confidential and
Proprietary Information, Assignment of Inventions and Non-Competition Agreement
applicable to such state.

4.10. Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the parties, including,
without limitation, the Employee’s heirs and the personal representatives of the
Employee’s estate and any successor to all or substantially all of the business
and/or assets of the Company.

4.11. General Interpretive Principles. The headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions of this Agreement. Words of inclusion shall not be
construed as terms of limitation, so that references to “include,” “includes”
and “including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties to this Agreement, all as of the date first above written.

 

Employee     DELTEK, INC.

 

    By:  

 

Name:       Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

TITLE

  

DATE

  

IDENTIFYING NUMBER OR BRIEF DESCRIPTION



--------------------------------------------------------------------------------

Annex C

Form of Release of Claims

WAIVER AND RELEASE OF CLAIMS

1. General Release. In consideration of the payments and benefits to be made
under the letter from Deltek, Inc. (the “Company”) to [ ] (the “Employee”),
dated as of                     , (the “Employment Letter”), the Employee, with
the intention of binding the Employee and the Employee’s heirs, executors,
administrators and assigns, releases, remises, acquits and forever discharges
the Company and each of its subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, agents,
shareholders, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (individually, a “Company Released Party,” and collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known,
unknown, suspected or unsuspected which the Employee, individually or as a
member of a class, now has, owns or holds, or has at any time prior to the date
of this Agreement had, owned or held, against any Company Released Party (each,
an “Action”) arising out of or in connection with the Employee’s service as an
employee, officer and/or director of any member of the Company Affiliated Group
(or the predecessors thereof), including, without limitation, (i) the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or cash incentive or bonus payments, (iii) for
breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort and (iv) for
any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning harassment, discrimination,
retaliation and other unlawful or unfair labor and employment practices), any
and all Actions based on the Employee Retirement Income Security Act of 1974
(“ERISA”), and any and all Actions arising under the civil rights laws of any
Federal, state or local jurisdiction, including, without limitation, Title VII
of the Civil Rights Act of 1964 (“Title VII”), the Americans with Disabilities
Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the Family and
Medical Leave Act and the Age Discrimination in Employment Act (“ADEA”),
excepting only:

 

  (a) rights of the Employee under this Waiver and Release of Claims and the
Employment Letter;

 

  (b) rights of the Employee relating to equity awards held by the Employee as
of his or her date of termination;

 

  (c) the right of the Employee to receive COBRA continuation coverage in
accordance with applicable law and the Employment Letter;

 

  (d) rights to indemnification the Employee may have (i) under applicable
corporate law, (ii) under the bylaws or certificate of incorporation of any
Company Released Party or (iii) as an insured under any directors and officers
liability insurance policy now or previously in force;

 

  (e) claims for benefits under any health, disability, retirement, deferred
compensation, life insurance or other similar employee benefit plan or
arrangement of the Company Affiliated Group; and

 

  (f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the date of termination pursuant to applicable Company policy.



--------------------------------------------------------------------------------

2. No Admissions, Complaints or Other Claims. The Employee acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Company Released Party, any
such liability being expressly denied. The Employee also acknowledges and agrees
that he or she has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.

3. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any form of relief, including, without limitation, wages, back pay, front
pay, compensatory damages, liquidated damages, punitive damages for pain or
suffering, costs and attorneys’ fees and expenses.

4. Specific Waiver. The Employee specifically acknowledges that his or her
acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing in this Waiver and Release of Claims shall be
deemed, nor does anything in this Agreement purport, to be a waiver of any right
or Action which by law the Employee is not permitted to waive.

5. Voluntariness. The Employee acknowledges and agrees that he or she is relying
solely upon his or her own judgment; that the Employee is over eighteen years of
age and is legally competent to sign this Waiver and Release of Claims; that the
Employee is signing this Waiver and Release of Claims of his or her own free
will; that the Employee has read and understood the Waiver and Release of Claims
before signing it; and that the Employee is signing this Waiver and Release of
Claims in exchange for consideration that he or she believes is satisfactory and
adequate. The Employee also acknowledges and agrees that he or she has been
informed of the right to consult with legal counsel and has been encouraged to
do so.

6. Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.

7. Acceptance and Revocability. The Employee acknowledges that he or she has
been given a period of 21 days within which to consider this Waiver and Release
of Claims, unless applicable law requires a longer period, in which case the
Employee shall be advised of such longer period and such longer period shall
apply. The Employee may accept this Waiver and Release of Claims at any time
within this period of time by signing the Waiver and Release of Claims and
returning it to the Company. This Waiver and Release of Claims shall not become
effective or enforceable until seven calendar days after the Employee signs it.
The Employee may revoke his or her acceptance of this Waiver and Release of
Claims at any time within that seven calendar day period by sending written
notice to the Company. Such notice must be received by the Company within the
seven calendar day period in order to be effective and, if so received, will
void this Waiver and Release of Claims for all purposes.



--------------------------------------------------------------------------------

8. Governing Law. Except for issues or matters as to which Federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Virginia without
giving effect to its conflicts of laws principles.

 

 

[Employee]